                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES - GENERAL

Case No.      EDCV 18-1371 GW (SS)                                   Date: October 12, 2018
                                                                     Page 1 of 1

Title:         Nicholus Andrew Saavedra v. Nancy A. Berryhill, Commissioner of Social

DOCKET ENTRY:           ORDER TO SHOW CAUSE WHY THIS ACTION SHOULD NOT BE
                        DISMISSED FOR FAILURE TO PROSECUTE

PRESENT:
    HONORABLE SUZANNE H. SEGAL, UNITED STATES MAGISTRATE JUDGE
         Marlene Ramirez              None                                    None
         Deputy Clerk                 Court Reporter/Recorder                 Tape No.

ATTORNEYS PRESENT FOR PLAINTIFF(S):                   ATTORNEYS PRESENT FOR DEFENDANT(S):

         None Present                                         None Present

PROCEEDINGS: (IN CHAMBERS)

        On June 27, 2018, Nicholus Andrew Saavedra (“Plaintiff”) filed a Complaint seeking
review of Defendant’s decision denying disability benefits. Pursuant to the Court’s July 2, 2018
Order Re: Procedures In Social Security Appeal, Plaintiff was required to file a proof of
service of the Complaint by September 26, 2018. As of today, Plaintiff has not filed a proof of
service.

         Accordingly, Plaintiff is ORDERED TO SHOW CAUSE, within fourteen (14) days of
the date of this Order, why this action should not be dismissed with prejudice for failure to
prosecute, pursuant to Federal Rule of Civil Procedure 41(b). Plaintiff may discharge this Order by
either filing a proof of service or a declaration, signed under penalty of perjury, establishing good
cause as to why Plaintiff has been unable to file a proof of service.

       Plaintiff is expressly advised that failure to timely file a proof of service or a declaration
in response to this Order will result in a recommendation that this action be dismissed with
prejudice for failure to prosecute, pursuant to Federal Rule of Civil Procedure 41(b).

       The Clerk of the Court is directed to serve a copy of this Order on counsel for Plaintiff and
counsel for Defendant.




MINUTES FORM 11
CIVIL-GEN                                                                    Initials of Deputy Clerk MR
